Citation Nr: 1633182	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.

The appeal was previously remanded by the Board for further development, in October 2014.  In accordance with the October 2014 remand directives, private treatment records were sought with respect to treatment following a motor vehicle accident in 1992.  However, the records were not obtained as the private hospital indicated that the authorization and consent form was incomplete.  The agency of original jurisdiction (AOJ) informed the Veteran of this problem in April 2015 but the Veteran did not respond.  Further, in accordance with the remand directives, the AOJ obtained a VA addendum opinion regarding the etiology of the left hip disability.  As the AOJ substantially complied with the remand directives, the appeal is now ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed left hip disorders are a result of a disease or injury incurred during his active military service, or that his left hip arthritis was diagnosed within one year of service separation.  


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

Service Connection 

In this case, the Veteran claims service connection for a left hip disorder that he believes is related to complaints of hip contractures in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, there is no dispute that the Veteran meets the requirement for a current disability.  In this regard, an October 2000 private treatment record diagnosed avascular necrosis (AVN) of the left hip and developing degenerative changes.  Additionally, the September 2010 VA examiner diagnosed AVN of the left hip with subsequent degenerative arthritis of the hip.  And, a March 2012 private treatment record also diagnosed AVN of the hip as well as osteoarthritis of the hip.   

Similarly, there is no dispute that the requirement for an in-service incurrence has been met.  In this regard, service treatment records dated in January 1970 note the Veteran's complaints of bilateral hip contractures at that time.  

With respect to the left hip arthritis and a connection to service, the Board observes that although the Veteran has been diagnosed with arthritis in the hip, there is no indication that such arthritis began within one year of service.  Rather, the October 2000 private treatment record is the first objective evidence of arthritis in the left hip.  The Veteran does not contend otherwise.  Thus, service connection is not warranted on a presumptive basis. 

With respect to the AVN and arthritis diagnoses, the claim fails as the requirement for a relationship between the current disabilities and in-service incurrence, is not met.  In this regard, the September 2010 VA examiner determined that it is less likely than not that the Veteran's left hip disabilities are related to the hip contractures in service.  The examiner based this determination on review of the claims file, physical examination, and the Veteran's own statements that following service that he did not experience hip symptoms again until 2000.  Further, on physical examination, the examiner noted the Veteran's pain and stiffness, slow gait, and that the Veteran put more weight on his right than left.  The examiner also reviewed X-rays dated in 2009 which showed advanced sclerosis with moderate collapse of the dome of the femoral head.  The examiner noted that the Veteran's hip disability had more typical appearance of advanced avascular necrosis with subsequent degenerative arthritis.

In order to obtain additional information in this appeal, the Board ordered an addendum opinion.  In the February 2015 VA addendum opinion, a new VA examiner further explained that the hip contractures in service would not lead to avascular necrosis to of the hip.  The examiner made clear that AVN is caused by lack of blood supply in the bone, which may be caused by joint injury, bone injury, cancer, increased pressure in the bone (as in sickle cell or Gaucher disease).  The examiner concluded that no problems in service could cause the Veteran's AVN.  The examiner reasoned that AVN is not caused by contractures, which are generally muscular in origin. The examiner also noted that all medical records, including private and VA, noted an onset after the motor vehicle accident, which the examiner said makes perfect sense with injury in the bone. 

The Board acknowledges that the March 2012 private treatment record indicated that there are many etiologies to avascular necrosis of the hip, including traumatic injuries.  However, the private treatment provider did not specifically address whether either of the Veteran's present disabilities was related to hip contractures experienced in 1970, or indicate that hip contractures could be considered a traumatic injury.  

Moreover, the February 2015 VA examiner verified that she reviewed all of the evidence of record when expressing her opinion.  Such evidence would have included the March 2012 private record.  As the February 2015 VA examiner offered a detailed explanation and the opinion was specific to the facts of the present case, the Board finds the February 2015 VA opinion outweighs the generic statement made by the private treatment provider.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Further, the Board acknowledges that the February 2015 VA addendum opinion was specific to the Veteran's AVN and did not discuss his arthritis.  However, the Board finds that another addendum opinion is not required as none of the evidence suggests that the Veteran sustained any hip trauma in service.  Further, the February 2015 VA examiner noted that the Veteran's hip complaints in service were muscular in nature.  There is no indication that any current left hip arthritis is related to any muscular complaints in service.  The Veteran does not contend otherwise.  To the contrary, an October 2000 private orthopedist noted the Veteran's own report of his belief that his hip pain may be related to a motor vehicle accident which occurred in 1992, many years after service. 

The Board acknowledges that service connection may be warranted on the basis of continuity of symptomatology for certain chronic diseases, such as arthritis, even in the absence of a positive nexus opinion.  However, in this case, the Veteran has consistently reported that his current symptoms began in the 1990's at the earliest, over 20 years following service separation.  See e.g. January 2010 claim form citing onset date in January 2000, the October 2000 private treatment record noting possible onset when the Veteran was involved in a motor vehicle accident in 1992, and September 2010 VA examination report again noting reported onset of hip symptoms in 2000.  Thus, service connection is not warranted on the basis of continuity of symptomatology.  The Veteran does not contend otherwise.

For all the foregoing reasons, the claim for service connection for a left hip disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disorder is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


